DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the preliminary amendment filed on May 27, 2020.
Claims 1-8 are pending.
Claims 1-8 are examined.
This Office Action is given Paper No. 20210827 for references purposes only.

Information Disclosure Statement
The Information Disclosure Statement filed on May 27, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “electronically transferring funds from one of the first user account and the second user account to at least one of the other of the first user account and the second user account and a central distribution server account.” This phrase is vague and indefinite because it is unclear whether the funds are transferred to one account (e.g. first user account, second user account, or server account) or two accounts (first user account or second user account, and the server account). For purposes of applying the prior art only, Examiner will interpret as one account. Claim 8 is similarly rejected.
Claim 1 recites “if the query response indicates that targeted media will be displayed.” This phrase is vague and indefinite because it is unclear whether “targeted media” refers to “the targeted media” or to “new targeted media.” For purposes of applying the prior art only, Examiner will interpret as “the targeted media.” Claim 8 is similarly rejected.
Claim 1 recites “sending the advertisement to at least one of the first user device and the second user device.” There is lack of antecedent basis for “the advertisement.” Does this refer to “the targeted media” or to “an advertisement.” For purposes of applying the prior art only, Examiner will interpret as “an advertisement.”
Claim 1 recites “upon Page 2 of 6Application No. Not Yet Known (filed herewith)Amendment filed May 27, 2020completion of displaying the targeted media, retrieving transaction execution information from at least one of the first user device and the second user device.” This phrase is vague and indefinite because it is unclear whether “transaction execution information” refers to “the transaction execution information” or to “new transaction execution information.” For purposes of applying the prior art only, Examiner will interpret as “the transaction execution information.” Claim 8 is similarly rejected. 
Claim 1 recites “electronically transferring funds from one of the first user account and the second user account to at least one of the other of the first user account and the second user account and a central distribution server account.” 
This phrase is vague and indefinite because it is unclear whether “funds” refers to “the funds” or to “new funds.” For purposes of applying the prior art only, Examiner will interpret as “the funds.” Claim 8 is similarly rejected.
This phrase is vague and indefinite because it is unclear whether “a central distribution server account” refers to “the central distribution server account” or to “a new central distribution server account.” For purposes of applying the prior art only, Examiner will interpret as “the central distribution server account.”
This phrase is vague and indefinite because it is unclear whether the funds are transferred to one account (e.g. first user account, second user account, or server account) or two accounts (first user account or second user account, and the server account). For purposes of applying the prior art only, Examiner will interpret as one account. Claim 8 is similarly rejected.
Claims 3-4 recite “the targeted media response.” There is lack of antecedent basis for this term. Does this refer to “a targeted media response” or to “the query response”? For purposes of applying the prior art only, Examiner will interpret as “a targeted media response.”
Claim 5 recites “the advertisement response.” There is lack of antecedent basis for this term. Does this refer to “an advertisement response” or to “the query response”? For purposes of applying the prior art only, Examiner will interpret as “an advertisement response.”
Claim 8 recites “transaction information is sent electronically… network.” This phrase is vague and indefinite because it is unclear whether “transaction information” refers to “the transaction information” or to “new transaction information.” For purposes of applying the prior art only, Examiner will interpret as “the transaction information.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ellis et al. (US 8,930,271) in view of Berezin et al. (US 2010/0121709).

Claims 1, 8
Ellis discloses:
authenticating (e.g. username and password, see C4 L1-31) a first user device (mobile device, see C3 L26-45) with a central distribution server (server of online community computer system, see C3 L26-45), the first user device having electronic access to a first user account (source account, see C5 L52-67) and in electronic communication with an electronic communication network (network, see C3 L26-45), the central distribution server in electronic communication with the electronic communication network; 
receiving transaction information (e.g. amount of transaction, request for transaction, see C10 L61 – C11 L5, C16 L4-18) from the first user device; 
sending the transaction information (e.g. amount of transaction, request for transaction, see C11 L1-5, C16 L4-18) to a second user device (fund recipient, e.g. merchant, see C6 L9-22, C11 L1-5) having electronic access to a second user 
authenticating (e.g. based on location, see C15 L18-26, C17 L6-21) the second user device with the central distribution server, 
receiving transaction confirmation information (transaction amount, see C15 L4-10, C17 L22-48) from the second user device (merchant, see C15 L4-10) at the central distribution server; 
sending a query (whether account holder opts in to receive offers, see C15 L27-41) to at least one of the first user device and the second user device, 
retrieving a query response (whether account holder opts in, see C15 L27-41) from at least one of the first user device and the second user device; 
if the query response indicates that targeted media will not be displayed:
retrieving transaction execution information (e.g. identifier, see C17 L22-48) from at least one of the first user device and the second user device; and 
electronically transferring funds (funds are transferred, see C14 L48-67) from one of the first user account and the second user account to at least one of the other of the first user account and the second user account and a central distribution server account; and 
if the query response indicates that targeted media will be displayed (account holder opts in, see C15 L27-41): 
retrieving the targeted media (generate message, see C15 L42-58) from the central distribution server; 
sending the advertisement (display message, see C15 L42-58) to at least one of the first user device and the second user device; Page 2 of 6Application No. Not Yet Known (filed herewith) Amendment filed May 27, 2020 
displaying the advertisement (display message, see C15 L42-58) on at least one of the first user device and the second user device; and 
upon completion of displaying the targeted media, retrieving transaction execution information (e.g. identifier, see C17 L22-48) from at least one of the first user device and the second user device; and 
electronically transferring funds (funds are transferred, see C14 L48-67) from one of the first user account and the second user account to at least one of the other of the first user account and the second user account and a central distribution server account.  
Ellis does not explicitly disclose:
if the query… displayed. 
Berezin teaches:
if the query response indicates that targeted media will not be displayed (e.g. not in proper location, user does not opt-in, see [0041-0042], figure 6).
Ellis discloses authenticating user devices, facilitating a transfer between a first account and a second account, and displaying an advertisement. Ellis does not explicitly disclose receiving a query response that indicates targeted media will not be displayed, but Berezin does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the system and method for a mobile wallet of Ellis with the query response of Berezin because 1) a need exists for enabling individuals to use their electronic devices to transfer funds and purchase products and 

Claim 2
Furthermore, Ellis discloses: 
following display of the targeted media on at least one of the first user device and the second user device, retrieving a targeted media response (user’s approval/use of offer, see C19 L49-67) from at least one of the first user and the second user.

Claim 3
Furthermore, Ellis discloses: 
the targeted media response triggers an additional transaction (use of offer, send to friend, see C20 L1-12).

Claim 4
Furthermore, Berezin teaches:
the targeted media response triggers a delay (delivery of ad can be delayed, see [0041]) in displaying the advertisement.

Claim 5
Furthermore, Berezin teaches:
the advertisement response discards the advertisement (not receive the ad, see [0041]) and at least one of the first user account and the second user account is updated accordingly.

Claim 6
Furthermore, Ellis discloses: 
the targeted media is automatically selected based on at least one pre-established factor selected from the group of: first user identity, second user identity, transaction type, geographic location (geographic location, see C15 L42-58) and advertisement display frequency.

Claim 7
Furthermore, Ellis discloses: 
after the targeted media has been displayed, further comprising the step of displaying an additional call-to-action (send offer to friend, see C19 L1-12) on at least one of the first user device and the second user device.

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621